THE UN|TED STATES D|STR|CT COURT
FOR THE EASTERN D|STR|CT OF NORTH CAROLlNA
WESTERN D|V|SlON
ClVlL CASE NO. 5:16-cv-00302-RE

ln re: CELESTE G. BROUGHTON,

)

)

l M
Debtor. )
)

 

THlS MATTER is before the Court'on the Debtor’s “Objection to 4

Orders of Judge 'Reidinger Rule 9023” [DE-543], Which the-Court construes
as a motion for reconsideration, and the Debtor’s “l\/lotion to Deem Document
to be Timely Filed” [DE-545].

ln her “Objection,” the Debtor continues her practice of giving no
recognition to the prior Orders of this Court. For instance, Judge Aron’s
Order regarding the Debtor’s claim of exemptions is summarily dismissed by
the Debtor because “Judge Aron . . . fraudulently refused to even
acknowledge [a particular] phrase of the statute....” [DE-544 at 3]. The
Debtor goes on to assert that she “did not appeal that Order, [because it]
Was obviously fraudulent....” [l¢]. The Debtor then dismisses the finality of
that Order because “[i]t is Well settled law that a fraudulent order can never
be res judicata." [ld_. at 4]. ln short, everything the Debtor disagrees With

she deems a fraud and then expresses that it obviously does not bind her.

 

There are, however, rules and procedures for setting aside an order, either
by appeal or by limited other means. The Debtor is not exempt from those
requirements She has, however, failed to meet any of them. Therefore,
there is nothing properly before this Court to justify setting aside any of the
orders of Which the Debtor complains.1

After careful consideration ofthe Debtor’s Objection, the Court finds no
basis in fact or law to reconsider or modify its prior Orders. Accordingly, the
Debtor’s request for reconsideration is denied.

lT lS, THEREFORE, ORDERED that the'Debtor’s “l\/|otion to Deem
Document to be Time|y Filed” [DE-545] is GRANTED.

|T lS FURTHER ORDERED that the Debtor’s “Objection to 4 Orders
of Judge Reidinger Rule 9023” [DE~543] is DENlED.

lT |S SO ORDERED.

Entered this theLday of October, 2018.

§§.\O ;Zu/

MAR N RElDiQ__§R j
uNi ED sTATEs DisTRicT JuDGE

 

1 lt should be noted that the Debtor neither appealed any of these Orders nor moved to
set them aside. She merely objected Her objection does not even contain a prayer for
relief setting forth the relief she seeks. NotWithstanding the Debtor’s procedural failings,
the Court finds no basis in law for disturbing any of the Orders at issue.

2

 

